Title: Questions Concerning a Proposed Cartel for the Exchange of Prisoners of War, [10–11 April 1778]
From: Hamilton, Alexander
To: 


[Newtown, Pennsylvania, April 10–11, 1778]

1st.  Qre? … In what light are the prisoners sent out by General Howe to be considered?
2d  … How far and for what proportion are we bound to account?
3d  … When and upon what terms are the British and foreign prisoners in our hands to be returned? Who are to be considered as citizens on both sides?
4th  … Are Americans, who join the enemy, when not in captivity, and taken in Arms to be considered as other prisoners and liable to be exchanged?
5th.  Is not the agreement for the exchange of prisoners now subsisting to continue?
6th.  Is any further mode of Exchange to be adopted, such as giving a number of inferior officers or privates for one of superior rank, or estimating officers and privates at a price, when an exchange can’t be effected according to the Agreement now in force? If a further mode is to be adopted, what shall be the proportion of inferior officers or privates? At what price are officers and privates to be estimated, how it is to be paid & in what specie?
7th.  In what time are exchanges to be made, having regard to the situation of the armies as to distance from each other?
8th.  Should not regular returns of prisoners be transmitted by the Commissaries of each army, or persons authorised for that purpose, of all prisoners in their possession and how often?
9th.— Who shall do the first act in exchanges? Shall the party indebted make the first return of prisoners? Or shall he give notice of the time, place, number and quality of the prisoners to be exchanged, and then and there receive a like number in return?
10th.  What rations or supplies of provision, or money in lieu of them, shall be furnished prisoners? Should they be in provision? How shall the balance be estimated and when and how paid? Should not accounts be regularly transmitted and how often?
11th— Are the respective commanders to advance prisoners, in their possession, any, and what pay?
12— Are prisoners to be furnished with cloaths and medecine and how to be accounted for?
13— Are rations and other accounts already incurred to be adjusted; when and how?
14— How is the difference between gold, silver and paper currency to be considered in settling accounts?
15th.  Shall prisoners taken in future be allowed to inlist?
16— Are there any and what persons in the army, who should not be considered as prisoners of War though taken, and who should be immediately released, without receiving others of the same condition in return?
Hospitals 
17.— Is the Cartel proposed to be settled to comprehend officers & sailors in the marine line, supposing the officer appointed to nogociate on the part of General Howe will agree to it? If it is, are they only to be exchanged for officers in the sea service, and upon principles of equality in number and in rank? Or may they be exchanged for land officers where an exchange in the marine line cannot be effected, having regard to difference of rank?
 Passports for purveyors or commissaries to Hospitals to carry or purchase provisions, where they shall happen to be in the neighbourhood.
 Are Chaplains, Physicians, surgeons & all their attendants to be considered as Prisoners or not? Are the sick & wounded in hospitals?

